Citation Nr: 1623183	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO. 09-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent from October 1, 2006, to July 31, 2012, for right wrist carpal tunnel syndrome (CTS).

2. Entitlement to a rating in excess of 30 percent from August 1, 2012, to November 13, 2013, for right wrist CTS. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to September 2006. 

In June 2012 and September 2013, the Board remanded this matter for additional procedural and evidentiary development. The Board denied higher ratings for the periods on appeal in September 2015 but granted a 50 percent rating effective November 14, 2013. 

The Veteran appealed this decision to the Veterans Claims Court. In April 2016, the Court Clerk granted a Joint Motion for Partial Remand (JMPR) that vacated the portion of the Board's September 2015 decision that denied increased ratings for right wrist CTS prior to November 14, 2013, but did not disturb the Board's decision regarding the right wrist CTS rating after that date. Thus, the issues as described on the title page are again before the Board. 


FINDINGS OF FACT

1. From October 1, 2006, to July 31, 2012, the Veteran's right wrist CTS was manifested by no more than mild incomplete paralysis of the median nerve, with numbness and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve.
 
2. From August 1, 2012, to November 13, 2013, the Veteran's right wrist CTS was manifested by no more than moderate incomplete paralysis of the median nerve, with moderate numbness, paresthesias and/or dysthesias, and constant pain and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve.

3. The Veteran's right wrist CTS symptoms did not involve impairment or paralysis of nerves in the lower radicular group during any part of the appellate period. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right wrist CTS from October 1, 2006, to July 31, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8512, 8515 (2015).

2. The criteria for a rating in excess of 30 percent for right wrist CTS from October 1, 2006, to July 31, 2012, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DCs 8512, 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The April 2016 JMPR found that the Board did not consider whether an increased rating was warranted under DC 8512, which evaluates the lower radicular group of nerves.  Despite the JMPR's finding that the record included the Veteran's complaints of tingling and numbness in his right little finger, the medical evidence indicates that the lower radicular group of nerves is not involved.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. The veteran's entire history is reviewed when making a disability determination. 38 C.F.R. § 4.1. Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal. See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14. The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's right wrist CTS is currently evaluated as 10 percent disabling from October 1, 2006, to July 31, 2012, and as 30 percent disabling from August 1, 2012, to November 13, 2013 under DC 8515. The medical and lay evidence shows that he is right-handed; thus, his right hand is his major hand. 

Under DC 8515, a 10 percent evaluation is assigned for mild incomplete paralysis of the median nerve of the major hand. A 30 percent evaluation is assigned for moderate incomplete paralysis of the median nerve of the major hand. A 50 percent evaluation is assigned for severe incomplete paralysis of the median nerve of the major hand. Finally, a 70 percent evaluation is assigned for complete paralysis of the median nerve of the major hand, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of the wrist weakened; pain with trophic disturbances.

Under DC 8512, a 20 percent evaluation is assigned for mild incomplete paralysis of the lower radicular group nerves of the major hand. A 40 percent evaluation is assigned for moderate incomplete paralysis of the lower radicular group nerves of the major hand. A 50 percent evaluation is assigned for severe incomplete paralysis of the lower radicular group nerves of the major hand. Finally, a 70 percent evaluation is assigned for complete paralysis of the lower radicular group nerves of the major hand, with all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers, paralyzed (substantial loss of use of hand).

The Veteran filed a claim for service connection for right wrist CTS in October 2006. A September 2006 VA treatment record showed that he complained of right hand pain and numbness in fingers two, three, and four. An evaluation showed a positive Tinel's sign, which was assessed as CTS. He was prescribed wrist splints for use during the day and night. In his January 2008 notice of disagreement, he contends that his right wrist CTS symptoms were moderate due to the requirements of his job, whose duties required him to continuously use a keyboard and writing utensils. 

An April 2008 private outpatient note showed that his CTS was stable. In a May 2008 letter, a service medical professional noted the Veteran's complaints of pain due to his right wrist CTS that persisted despite the use of a brace on a daily basis. 

The Veteran's first VA examination for this disability was in February 2009. At that time, he complained of numbness and tingling, particularly in the little finger and radiating to the palm. The examiner observed no motor impairment, normal grip, good strength, full extension of all fingers, ability to approximate the thumb to each finger, normal sensation, and no joint impairment. The examiner noted that the only nerve that was causing the Veteran's symptoms was the right median nerve. The symptoms did not interfere with his daily activities. The examiner diagnosed right CTS, improved with wrist splints.

During an October 2009 hearing before a decision review officer (DRO), the Veteran testified that he was prescribed a wrist brace in service. At the time of the hearing, he wore the brace four to five hours per day and while he slept. He testified that he could not type well on a keyboard with the brace. He was employed full-time and he was able to perform duties other than typing on days when his wrist hurt. He testified that he experienced numbness in his hand that radiated from the wrist. These symptoms woke him approximately three or four times per night. He also endorsed symptoms of tingling, shooting pain to his little finger, loss of gripping strength, and dropping objects. He testified that a surgeon described his symptoms as "moderate and borderline severe." He indicated that this disability affected his ability to perform certain tasks, such as buttoning shirt buttons, and the use of his hand caused increased pain. Very similar contentions were made in an October 2010 statement. 

In an August 2012 examination, the Veteran complained of tingling and numbness in the right hand and fingers, pain in the right wrist, and difficulty gripping with the right hand. The examiner noted that the Veteran had moderate constant pain, paresthesias and/or dysesthesias, and numbness of the right upper extremity. Muscle strength testing was normal, other than a slightly diminished grip (4/5) and there was no muscle atrophy, reflex or sensory deficiencies, or trophic changes. His range of motion measurements showed 70 degrees of palmar flexion and 60 degrees of dorsiflexion, each with pain and limited to 10 degrees less than the normal endpoint. Repetitive movements did not result in additional limitation of motion. 

The examiner also observed mild swelling in the palmar aspect of the right wrist and 40 degrees of ulnar deviation and 20 degrees of radial deviation, both before and after repetitive motions. The Veteran's right wrist was positive for the Phalen's sign and the Tinel's sign. The examiner concluded that the Veteran's right CTS was manifested by moderate incomplete paralysis of the median nerve and that all other right upper extremity nerves were normal, including the lower radicular group nerves. This disability impacted the Veteran's ability to work because he was unable to lift more than five pounds in the right hand, he had difficulty gripping objects with the right hand, and he was required to take a break after continuously typing for about five to ten minutes. 

The Veteran was next examined on November 14, 2013 for his right wrist; however, this VA examination is past the current appellate period for this disability and formed the basis of a 50 percent rating currently in effect. In addition to the VA examination reports, the medical evidence includes VA and private treatment records for the right wrist which are consistent with the VA examination findings. The Veteran has also submitted lay statements, which the Board has discussed above, and which corroborate his complaints and functional limitations as noted by the VA examiners. 

Based on the medical and lay evidence, from October 1, 2006, to July 31, 2012, the Veteran's right wrist CTS was manifested by no more than mild incomplete paralysis of the median nerve, with numbness and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve. The evidence shows that his symptoms were mild; thus, he does not meet the criteria for a rating in excess of 10 percent from October 1, 2006, to July 31, 2012, under DC 8515. 

While the Veteran testified during the October 2009 DRO hearing that his symptoms were moderate, the February 2009 VA examination report indicates that he was experiencing a mild manifestation of symptoms. His only reported symptoms during the examination were numbness and tingling. There was no indication of constant pain or other symptoms warranting a rating higher than that assigned for mild incomplete paralysis of the median nerve. In fact, the Veteran specifically denied any real impairment due to his right wrist disability. 

Similarly, the Board finds that from August 1, 2012, to November 13, 2013, the Veteran's right wrist CTS was manifested by no more than moderate incomplete paralysis of the median nerve, with moderate numbness, paresthesias and/or dysthesias, and constant pain and no evidence of restriction of motion, muscle atrophy, trophic disturbances, or complete paralysis of the median nerve. Thus, the evidence does not support a rating higher. 

The 30 percent evaluation for this time period contemplated symptoms of moderate incomplete paralysis of the median nerve under DC 8515. The August 2012 VA examiner specifically noted that the Veteran had only moderate numbness, pain, and paresthesias/dysthesias. Further, he explicitly stated that the Veteran's right wrist CTS was manifested by moderate incomplete paralysis of the median nerve and none of the symptomatology present supported a severe disability. His muscle strength testing was normal, other than a slightly diminished grip (4/5) and there was no muscle atrophy, reflex or sensory deficiencies, or trophic changes. 

The Board has also considered the remaining DCs applicable to the wrist and finds that higher evaluations are not warranted under any of these criteria for either period on appeal. Specifically, the range of motion was not limited enough to warrant a rating higher than those already assigned under DC 8515. While the parties to the April 2016 JMPR's reasoned that the Board must consider DC 8512 in adjudicating the Veteran's claim because the February 2009 VA examination report showed the Veteran's complaints of tingling and numbness in his right little finger, the preponderance of the evidence shows that these symptoms were not caused by impairment or paralysis of the lower radicular group nerves. 

Specifically, the February 2009 VA examiner concluded that the right median nerve was the only nerve involved in causing the Veteran's symptoms. Likewise, the August 2012 VA examiner also determined that the Veteran's symptoms were caused by an incomplete paralysis of the median nerve, and this examiner specifically found that the Veteran's right lower radicular group nerves were normal on the right. Thus, DC 8512 is not applicable to the Veteran's right wrist CTS disability picture. Accordingly, an increased rating is not warranted under this diagnostic code. 

Additionally, there is no indication in the medical evidence that the Veteran's symptomatology warranted staged ratings other than the currently assigned for 10 and 30 percent staged ratings throughout the appeal period. As such, assignment of additional staged ratings is not warranted for the right wrist disability.

In sum, entitlement to an initial schedular rating in excess of 10 percent from October 1, 2006, to July 31, 2012, and in excess of 30 percent from August 1, 2012, to November 13, 2013 for right wrist CTS is denied. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims and the doctrine is not applicable.

Next, the Board has considered whether the evaluation of the Veteran's service-connected right wrist disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, this issue has been addressed separately and is being addressed by the AOJ.  Therefore, the Board need not address this matter any further at this time. The Veteran has other service-connected conditions. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presented an exceptional or unusual disability picture to render inadequate the schedular rating criteria during the relevant period. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Further, the Board has considered whether to address the issue of a total rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16; see also Rice v. Shinseki, 22 Vet. App. 447, 453, 455 (2009). However, all of the medical and lay evidence, including the February 2009 and August 2012 VA examination reports, shows that the Veteran was employed full-time during the appellate period. Thus, without evidence of unemployability in the record due to the right wrist CTS disability, inferring a claim for a TDIU under Rice is not warranted.

The Board has also considered whether entitlement to any special monthly compensation (SMC) benefits was warranted for the disability on appeal during the appellate period; however, it determines that entitlements to any additional SMCs are not warranted for that time period. As noted, a TDIU is not warranted in this case so it cannot serve as a single disability to satisfy the statutory requirement of SMC.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350(i) (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

Finally, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to notify was satisfied by a July 2006 letter. VA's duty to assist has also been satisfied. The service treatment records, VA treatment records, and VA examination reports have been associated with the claims file. Private treatment records have been obtained to the extent possible. 

The Veteran underwent VA examinations February 2009 and August 2012. The examinations involved consideration of his lay statements and history, a thorough in-person examinations, and conclusions that were supported by sufficient rationale. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In addition, the Board remanded these claims in June 2012 and September 2013 for additional evidentiary development including obtaining outstanding VA and private treatment records and scheduling the Veteran for a VA examination. The AOJ obtained updated VA treatment records and solicited releases of information for any outstanding private records. The AOJ also scheduled him for a new VA examination in November 2013 with a February 2014 addendum examination for the right wrist. Accordingly, remand instructions issued by the Board have been substantially complied with. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of his claim, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.



ORDER

An initial schedular rating in excess of 10 percent for right wrist CTS from October 1, 2006, to July 31, 2012, is denied.

A rating in excess of 30 percent for right wrist CTS from August 1, 2012, to November 13, 2013, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


